UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8118


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILBUR EDDIS CLINE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cr-01066-HFF-4)


Submitted:    December 16, 2008            Decided:   December 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilbur Eddis Cline, Appellant Pro Se.      Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wilbur Eddis Cline appeals the district court’s order

denying   his   motion   filed   pursuant    to   18   U.S.C.   § 3582(c)(2)

(2006).      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Cline, No. 6:04-cr-01066-HFF-4

(D.S.C. Sept. 8, 2008).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument    would    not   aid   the

decisional process.

                                                                      AFFIRMED




                                      2